 Case 2:14-cv-01374 Document 1259 Filed 05/16/19 Page 1 of 2 PageID #: 39976
                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

CRYSTAL GOOD, individually and as parent
and next friend of minor children M.T.S.,
N.T.K., and A.M.S., and MELISSA JOHNSON,
individually and as a parent of an unborn
child T.A.J., and JOAN GREEN and SUMMER
JOHNSON and MARY LACY and WENDY RENEE RUIZ
and KIMBERLY OGIER and ROY J. McNEAL and
GEORGIA HAMRA and MADDIE FIELDS and BRENDA
BAISEDN, d/b/a FRIENDLY FACES DAYCARE, and
ALADDIN RESTAURANT, INC. and R.G. GUNNOE
FARMS LLC and DUNBAR PLAZA, INC., d/b/a
DUNBAR PLAZA HOTEL, on behalf of themselves
and all others similarly situated,

                 Plaintiffs,

v.                                       Civil Action No. 2:14-cv-1374

WEST VIRGINIA-AMERICAN WATER COMPANY,
d/b/a WEST VIRGINIA AMERICAN WATER, and
AMERICAN WATER WORKS SERVICE COMPANY, INC.
and AMERICAN WATER WORKS COMPANY, INC. and
EASTMAN CHEMICAL COMPANY and GARY SOUTHERN
and DENNIS P. FARRELL,

                 Defendants.

                                   ORDER

           On September 21, 2018, the court received a one-page

document in script entitled “Motion For Hearing,” carrying the

signature of Richard Gravely.       The entirety of the motion states

as follows: “Come now Plaintiff Richard Gravely respectfully

requesting a hearing in this matter.”


           Thereafter, on September 27, 2018, the manager of the

Settlement Administrator, SmithCochranHicks PLLC (“SCH”), whose

name is Darden Greene, received an email issued under the name

of Richard Gravely in which the following constitutes the
 Case 2:14-cv-01374 Document 1259 Filed 05/16/19 Page 2 of 2 PageID #: 39977



statement of the emailer in its entirety: “Please find enclosed

opt-out of claim settlement in WV Water Contamination

Settlement.”     In addition, on that same date, Mr. Greene at SCH

received further notice as apparently given by Richard Gravely

who wrote as follows: “This is a follow up on our conversation

relating to the claim form sent to me on September 25, 2018.

This is to confirm that I have opt-out and will pursue my claim

I filed in State Court Civil Action 14C-85.”          (emphasis in

original)


            A copy of each of the two foregoing items that are

directed by Mr. Gravely to Mr. Greene or to SCH are hereby

ORDERED filed.


            In view of the foregoing exchanges by Mr. Gravely with

SCH and inasmuch as the motion provides no basis for the hearing

therein requested, it is ORDERED that the motion for hearing

filed by Richard Gravely be, and hereby is, denied.


            The Clerk is directed to transmit this order to all

counsel of record, to SmithCochranHicks PLLC at 3510 MacCorkle

Avenue SE, Charleston, West Virginia 25304, and to Richard

Gravely at 1663 Doulton Avenue, #204, Huntington, West Virginia

25701.

                                           DATED: May 16, 2019
